Citation Nr: 1534553	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a bilateral lower extremity disability claimed as bilateral foot drop.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for left testalgia.

6.  Entitlement to service connection for an upper gastrointestinal disorder, including gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to initial evaluations for a right shoulder disability in excess of 20 percent prior to January 9, 2012, and in excess of 30 percent since January 9, 2012.

9.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service-connected disabilities.

10.  Entitlement to special monthly compensation (SMC) based on the loss of use of a foot or feet.

11.  Entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30 for surgery and convalescence for a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1974 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, February 2010, and April 2010 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2009 decision denied service connection for low back, GERD, left ankle, and left testicle disabilities, and granted service connection for a right shoulder disability, rated 20 percent disabling effective August 20, 2008.  A subsequent August 2012 decision awarded an increased 30 percent evaluation for the shoulder effective from January 9, 2012; both stages of evaluation remain on appeal, as the veteran has expressed his continued dissatisfaction with the ratings.

In February 2010, the RO denied service connection for bilateral foot drop and the left hip disability, as well as entitlement to SMC, TDIU, and 38 C.F.R. § 4.30 benefits.  The April 2010 decision granted service connection for PTSD and assigned a 10 percent rating effective August 20, 2008.  In an April 2011 decision issued during the pendency of the appeal, the initial rating was increased to 70 percent for the entirety of the appellate period.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the various claims of service connection, all are alleged to in some way be related to an in-service motorcycle accident, either directly or secondarily.  A key issue in the resolution of these claims is the impact, if any, of a post-service 1987 low back injury the Veteran sustained at work.  Review of the claims file reveals that records dealing with the incurrence of and treatment for that injury are incomplete.  As is noted by the Veteran's representative, these records likely contain highly relevant information, and must be obtained for consideration.  

These records include the Social Security Administration (SSA) records associated with a disability decision in approximately 1990; a list of documents considered in that decision is tabbed in Volume 1 of the claims file.  SSA should be queried, as well as the individual care providers noted on the list; the Veteran should be asked to provide appropriate releases.  Additionally, the Veteran received Workers' Compensation benefits for his 1987 back injury.  These records must also be obtained if available.  

Also, a February 1991 letter from VA indicates that the Veteran was not found to be eligible for Vocational Rehabilitation based on a review of his medical records.  It is unclear which medical records were reviewed.  As these records may be relevant to multiple claims on appeal, any VA Vocational Rehabilitation folder or the contents thereof should be obtained on remand.

With regard to the claims for increased initial ratings, the VA records associated with the claims file indicate that there remain outstanding VA records; not only were the most recent records obtained in January 2012, older records refer to appointments and progress notes which do not appear to have been obtained.  The Veteran has repeatedly submitted isolated VA treatment notes he feels are germane to his claims, but complete records are necessary.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Regarding the shoulder disability, while the Veteran's rating was increased to 30 percent based on VA treatment records, the information therein does not provide sufficient information as to whether the Veteran has additional limitation of motion due to factors such as pain, weakened movement, excess fatigability, incoordination, or pain on motion, swelling, deformity, or atrophy of disuse, to include on repetitive motion.  Accordingly, a VA examination should be scheduled.

Finally, the Board observes that while the missing records may or may not directly impact the Veteran's entitlement to several of the sought-after benefits, they do relate to those upon which such entitlement depends.  For example, TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment, and several claims are for conditions secondary to the low back.  To fully and properly consider the Veteran's ancillary and secondary claims, the intertwined claims of service connection and evaluation must be addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records including those of Dr. Hull, and Dr. Davis, who were both referenced in the 1992 claim for pension benefits.

2.  Contact SSA and request complete records considered in connection with a disability benefits claim filed and decided from 1987 to 1991.  If such records are not available, SSA must certify such in writing.

3.  If the SSA records cannot be obtained, inform the Veteran of such and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers and agencies listed on the SSA's List of Exhibits associated with his first application for disability benefits.   

4.  Contact the appropriate Workers' Compensation agency in the Commonwealth of Massachusetts and request complete records related to a claim for benefits filed by the Veteran from 1987-1990.  The location is identified based on the Veteran's residence and place of employment at the time of the injury; if some other state or agency is identified as a possible custodian for the records, such must be queried. If authorization from the Veteran is required in order to obtain the records, such authorization should be requested of him.

If records are no longer available, the appropriate custodian must certify such in writing.

5.  Associate with the claims file complete VA treatment records from the Orlando, Florida, medical center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, including for the period of August 2008 to the present.

6.  Obtain the Veteran's VA Vocational Rehabilitation folder or the contents thereof.  See the February 1991 letter indicating that after a review of medical records it did not appear likely the Veteran would benefit from Vocational Rehabilitation services at that time.

7.  Schedule the Veteran for a VA examination to determine the current nature and extent of his service-connected right shoulder acromioclavicular joint traumatic osteoarthritis.  The claims folder should be provided to the examiner for review.  Any necessary tests and studies should be conducted.  

The examiner should provide information concerning range of motion, to include whether there is any additional limitation of motion due to factors such as weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse to include on repetitive use or on flare-ups.  If it is not feasible to do so, the examiner should explain why.

8.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




